State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 24, 2015                   520434
________________________________

In the Matter of the Claim of
   ANGEL DAVILA,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   August 10, 2015

Before:   Peters, P.J., McCarthy, Rose and Devine, JJ.

                             __________


      Queens Legal Services, Jamaica (Cindy R. Katz of counsel),
for appellant.

      Eric T. Schneiderman, Attorney General, Albany (Marjorie S.
Leff of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed April 28, 2014, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because his employment was terminated due to misconduct.

     Decision affirmed.    No opinion.

     Peters, P.J., McCarthy, Rose and Devine, JJ., concur.
                        -2-                  520434

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court